Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered September 27, 2005, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his constitutional right to a speedy trial is without merit (see People v Cousart, 58 NY2d 62, 66 [1982]; People v Taranovich, 37 NY2d 442, 445 [1975]). Accordingly, the County Court correctly denied that branch of the defendant’s omnibus motion which was to dismiss the indictment based on a purported constitutional speedy trial violation. Mastro, J.E, Florio, Dickerson and Belen, JJ., concur.